ON APPLICATION FOR REHEARING;
MOUTON, J.
Defendant company, in its application for a rehearing, complains of errors on our part on all the issues originally presented, with the exception of our finding on the question of total disability plaintiff claims to have resulted from the injury which' he suffered. The largest portion of the brief filed in support of the application, however, deals with the exception of prematurity.
The defendant company contends now, as it did originally, that it should have been given more time for investigation as to whether it would allow or refuse the increase of, compensation asked for by plaintiff. Our opinion deals fully with the facts bearing on that question in which we reached the conclusion that the investigation would, in all probabilities, have been prolonged beyond a reasonable time, and that plaintiff could not be forced to patiently wait for the result of such an investigation to ascertain whether defendant would grant or refuse to comply with his demand. We will not repeat here what we said on this subject in our original opinion, which fully meets the contention urged in the application on this point.
Counsel also refers us to what we said of the conversation that took place between Bolton, adjuster of the insurance c.ompany, and plaintiff. In that conference, plain*645tiff says he asked Bolton if he was not expected to get more money, and that Bolton answered he would see about it. This conversation, in which Bolton promised to look into the matter, it must be noted, took place in the office of the insurance company in Alexandria. Counsel for defendant, in the application, refers to Bolton as a mere adjuster for the company. Counsel forgets, however, to notice the testimony of J. M. Alexander, president of the company, who said that if. such a demand had been made on Bolton, and he had failed to tell him (J. M. Alexander) about it, he would have been derilict in his duties. It is therefore impossible to escape the conclusion that Bolton occupied a position in the company, by virtue of which he was required to see the president in reference to demands of that character. The president, in referring to Bolton and other officers, said also that they were in constant communication with him about such matters.
This matter was mentioned to Bolton by plaintiff three or four months before the suit was brought, and we cannot believe that Bolton was so derilict in his duties, that he never reported what had occurred, to his associates. Even if he did not, as the president admits that it was his duty to mention the matter to him, plaintiff cannot be charged with failure to notify the company that he was claiming the increase in question. This demand so made, and the letters which preceded the filing of the suit, gave the company all the time it could legally ask to determine whether it would refuse the increase. Its action was equivalent to an implied refusal to comply with plaintiff’s demand, as we said originally. This conclusion, we find, is supported by the terms of the compensation statute on the subject of what constitutes a refusal, and whether this plea of prematurity be considered as technical or not.
Counsel renews his contention to the effect that it was physically impossible for plaintiff to fulfill the double duty of fireman during the day, and of watchman of the skidder at night. Evidently, he forgets that T. M. Cooper, his own witness, testified that plaintiff could have attended to this dual service, to which we made reference in our opinion, and also to the fact that the work around the skidder, at night, was "necessarily extremely light, and that plaintiff could easily attend to the services in the two capacities.
The proof shows that plaintiff was hurt at night while rendering services as night watchman of the skidder. Counsel refers us to several citations, but principally to Wilson vs. La. Central Lbr. Co., 3 La. App. 425, in which the Court passed on the wages that the employee was entitled to receive. These wages, counsel contends, the Court held 'to be for the particular service for which the employee was employed at the time he was injured. Counsel quotes the definition of wages from paragraph 3 of Section 8 of the compensation act as follows:
“The daily rate of pay at which services rendered by the injured employee are recompensed under the contract of hiring in force at the time of the injury.”
The proof shows that plaintiff was paid three 75/100 dollars to fire the skidder in the day time, and two 50/100 dollars to watch it at night. The statute according to the foregoing excerpt says that the daily rate of pay for the services of the employee: “Are recompensed under the contract of hiring in force at the time of the injury.”
*646The contract of hiring in force at the time of the injury in the instant case required plaintiff to render services in the two-fold capacity of fireman on the skidder and of watchman at night. Pie was rendering dual services, but under a contract of “hiring” in force at the time of the “injury.” This brings this case under the very terms of the statute upon which counsel for applicant is asking for an adverse ruling. According to the contention of counsel, it would seem that if these services had been separated by the noon hour, instead of by the nighttime, and plaintiff had been injured in the morning while firing the skidder, he would have been restricted to that time as the basis for his compensation, and would have been precluded or debarred from any relief for wages of service rendered during the afternoon.
We do not think, that in framing the compensation statute, the Legislature was prompted by any such legal refinements, or that we should apply the doctrine for which counsel is contending, particularly as our Courts have uniformly given a liberal construction to such statutes, and invariably in favor of the employee.
The case in the 3rd La. Appeals, cited by counsel does not pass on the question at issue herein. In that case it was shown that the employee received a wage of three 30/100 dollars per day when he was engaged in hauling timber, and two 75/100 dollars per day, when swamping. It appeared that he had been shifted from one job to the other, ■ and was injured while swamping. His “hiring” at that time, was exclusively for swamping, and the Court fixed his compensation accordingly.
In this case there was no shifting from fireman to watchman, the hiring in force at the time of the injury, was for services in two capacities as hereinabove stated, which entitles plaintiff to the increase of compensation as we originally held.
Finally, counsel for defendant contends that defendant should have been credited with the payment of eleven 37/100 dollar’s per week to June 11th, when the case was tried, instead of April 2nd, allowed by the District Judge, which was up to the filing of the petition.
Plaintiff in his testimony admitted that he was being paid at the time of the trial, twenty-two 74/100 dollars • every two weeks, being the eleven 37/100 dollars weekly payments. Credit for these payments were allowed to April 2, 1928, the date the suit was filed, which should however, have been recognized to the 11th of June, when the case was tried. This entitled defendant to payments for nine additional weeks, amounting, at eleven 37/100 dollars per week, to one hundred and two 33/100 dollars, which added to the credit allowed below of five hundred and sixty-eight 50/100 dollars, foots up a total in credits of six hundred and seventy 83/100 dollars instead of five hundred and sixty-eight 50/100 dollars decreed by the District Judge.’ This correction can be made without the necessity of granting a rehearing.
It is therefore ordered and decreed that the judgment be amended by increasing the credit allowed from five hundred and sixty-eight 50/100 dollars to the sum of six hundred and seventy 83/100 dollars, and as thus amended, the judgment be affirmed, appellee to pay the costs of this appeal; and it is further ordered and decreed that the rehearing applied for be in all other respects hereby denied and refused.